Williams, C. J.
The question is, whether Hale is the trustee of Carleton. The same question was presented in Bennington county, in the case of Hinsdell v. Safford and others, trustees of Whiton, ante, 309; where it was held that the maker of a negotiable note could not be adjudged trustee of the payee, when the note was indorsed and notice given before it fell due, although the trustee process may have been served before the indorsement and notice. The decision in that case renders it unnecessary to repeat the views which the court then expressed. On the authority of that case, the judgment of the county court must be reversed and judgment rendered that Hale is not trustee of Carleton.